
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 121
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Akaka submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that joint custody
		  laws for fit parents should be passed by each State, so that more children are
		  raised with the benefits of having a father and a mother in their
		  lives.
	
	
		Whereas, in the Fatherhood Program provided for in section
			 119 of H.R. 240, as introduced in the House of Representatives on January 4,
			 2005, it states that—
			(1)in approximately 84 percent of the cases
			 where a parent is absent, that parent is the father;
			(2)if current trends
			 continue, half of all children born today will live apart from one of their
			 parents, usually their father, at some point before they turn 18 years
			 old;
			(3)where families
			 (whether intact or with a parent absent) are living in poverty, a significant
			 factor is the father’s lack of job skills;
			(4)committed and
			 responsible fathering during infancy and early childhood contributes to the
			 development of emotional security, curiosity, and math and verbal
			 skills;
			(5)an estimated
			 19,400,000 children (27 percent) live apart from their biological fathers;
			 and
			(6)40 percent of the
			 children under age 18 not living with their biological fathers had not seen
			 their fathers even once in the past 12 months, according to national survey
			 data;
			Whereas single parents are to be commended for the
			 tremendous job that they do with their children;
		Whereas the United States needs to encourage responsible
			 parenting by both fathers and mothers, whenever possible;
		Whereas the United States needs to encourage both parents,
			 as well as extended families, to be actively involved in children’s
			 lives;
		Whereas a way to encourage active involvement is to
			 encourage joint custody and shared parenting;
		Whereas the American Bar Association found in 1997 that 19
			 States plus the District of Columbia had some form of presumption for joint
			 custody, either legal, physical, or both, and by 2006, 13 additional States had
			 added some form of presumption, bringing the current total to 32 States plus
			 the District of Columbia;
		Whereas data from the Census Bureau shows a correlation
			 between joint custody and shared parenting and a higher rate of payment of
			 child support;
		Whereas social science literature shows that a higher
			 proportion of children from intact families with two parents in the home are
			 well adjusted, and research also shows that for children of divorced,
			 separated, and never married parents, joint custody is strongly associated with
			 positive outcomes for children on important measures of adjustment and well
			 being; and
		Whereas research by the Department of Health and Human
			 Services shows that the States with the highest amount of joint custody
			 subsequently had the lowest divorce rate: Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 joint custody laws for fit parents should be passed by each State, so that more
			 children are raised with the benefits of having a father and a mother in their
			 lives.
		
